Case 1:19-cv-02545-ARR-RER Document 1-2 Filed 05/01/19 Page 1 of 2 PagelD #: 16
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT |

for the

Eastern District of New York

 

 

‘ )
)
ving Philly p 2
Plaintiff(s)

The G of Yaw w yor bk: bat. Jon Prager; ) Civil Action No.
Police officer S John Doe; Police
of€icecs FF | thou H+ (0.
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Sot - Torn Prag er lan 145 95S
pew yor’ Police. De pt

One Police Plaza hon HON
wy PY 1000F

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 1:19-cv-02545-ARR-RER Document1-2 Filed 05/01/19 Page 2 of 2 PagelD #: 17

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT |

for the
Eastern District of New York

 

 

 

)
Kyna Phillip J
Plaintiff(s) )

v- eg Toh Pre . Civil Action No.
“The Cty a€ NewYork 3 Sat. John nee
Police otlice rs Tohn Doe > Police ORwe ss)
ti ( +hrough 4 (0 not Yet tdentifted.
- Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
TheCtyof New York:
100 Church St «
WY wy 10607
A lawsuit has been filed against you.
Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

_ If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
